

Second Amendment to Loan Documents


        THIS SECOND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
July 22, 2020, by and among PEGASYSTEMS INC. (the “Borrower”), the Guarantors
(as such term is defined in the Credit Agreement defined in Exhibit A attached
hereto and made a part hereof (the “Agreement”)) party hereto (the “Guarantors”
and each, individually, a “Guarantor”; the Borrower and the Guarantors are
collectively referred to herein as the “Loan Parties” and each, individually, a
“Loan Party”), the Lenders (as such term is defined in the Agreement) party
hereto (the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (the “Agent”), in its
capacity as “Agent” (as such term is defined in the Agreement) for the Lenders.


BACKGROUND


        A. The Loan Parties have executed and delivered to the Agent and/or the
Lenders one or more promissory notes, letter agreements, loan agreements,
security agreements, pledge agreements, collateral assignments, and other
agreements, instruments, certificates and documents, some or all of which are
more fully described on Exhibit A attached hereto, which is made a part of this
Amendment (collectively, as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s Obligations.


        B. The Loan Parties, the Lenders and the Agent desire to amend the Loan
Documents as provided for in this Amendment.


        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:


        1. Certain of the Loan Documents are amended as set forth in Exhibit A
attached hereto and made a part hereof. Any and all references to any Loan
Document which is amended hereby in any other Loan Document shall be deemed to
refer to such Loan Document as amended by this Amendment. This Amendment is
deemed incorporated into each of the Loan Documents being amended hereby. Any
initially capitalized terms used in this Amendment without definition shall have
the meanings assigned to those terms in the Agreement. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


        2. The Borrower hereby certifies that (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment, (i) true and correct in all material
respects (except for any representation or warranty which expressly relates to
an earlier date, in which case such representation and warranty was true and
correct as of such earlier date) as of the date of this Amendment, (ii) ratified
and confirmed without condition as if made anew (except for any representation
or warranty which expressly relates to an earlier date, in which case such
representation and warranty shall be ratified and confirmed as of such earlier
date), and (iii) incorporated into this Amendment by reference; (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment; (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained; and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


        3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue



--------------------------------------------------------------------------------



unimpaired and in full force and effect, and shall cover and secure all of the
Borrower’s existing and future Obligations to the Lenders, as modified by this
Amendment.


        4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions specified in Exhibit A
attached hereto and made a part hereof.


        5. To induce the Agent and the Lenders to enter into this Amendment,
each Loan Party reaffirms all of its indemnification obligations contained in
the Loan Documents, including, without limitation, pursuant to Section 11.3.2 of
the Agreement.


        6. This Amendment may be signed in any number of counterpart copies and
by the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by electronic or facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Amendment by electronic or facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
electronic or facsimile transmission, as applicable.


        7. Notwithstanding any other provision herein or in the other Loan
Documents, each Loan Party agrees that this Amendment, the Note, the other Loan
Documents, any other amendments thereto and any other information, notice,
signature card, agreement or authorization related thereto (each, a
“Communication”) may, at the Agent’s option, be in the form of an electronic
record. Any Communication may, at the Agent’s option, be signed or executed
using electronic signatures. For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the Agent
of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format) for transmission, delivery
and/or retention. Each Loan Party, each Lender and the Agent acknowledge and
agree that the methods for delivering Communications, including notices, under
the Loan Documents include electronic transmittal to any electronic address
provided by either party to the other party from time to time.


        8. This Amendment will be binding upon and inure to the benefit of each
Loan Party, the Agent, and the Lenders and their respective heirs, executors,
administrators, successors and assigns.


        9. This Amendment has been delivered to and accepted by the Agent and
the Lenders and will be deemed to be made in the State of New York. This
Amendment will be interpreted and the rights and liabilities of the parties
hereto determined in accordance with the laws of the State of New York,
excluding its conflict of laws rules, including without limitation the
Electronic Signatures and Records Act (or equivalent) in such State (or, to the
extent controlling, the laws of the United States of America, including without
limitation the Electronic Signatures in Global and National Commerce Act).


        10. Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified, reaffirmed and confirmed. Except as expressly provided herein,
this Amendment shall not constitute an amendment, waiver, consent or release
with respect to any provision of any Loan Document, a waiver of any default or
Event of Default under any Loan Document, or a waiver or release of any of the
Agent’s or Lenders’ rights and remedies (all of which are hereby reserved). Each
Loan Party, the Agent and the Lenders mutually expressly ratify and confirm the
waiver of jury trial or arbitration provisions contained in the Loan Documents,
all of which are incorporated herein by reference.


[signatures appear on following page]






--------------------------------------------------------------------------------



        WITNESS the due execution of this Amendment as of the date first written
above, with the intent to be legally bound hereby.
WITNESS:








By:  /s/ Jeffrey Lee   
        Name: Jeffrey Lee
        Title: Treasury Manager
BORROWER:


PEGASYSTEMS INC.






By: ____/s/ Kenneth Stillwell 
        Name: Kenneth Stillwell
        Title: Chief Financial Officer, Chief
         Administrative Officer and Senior
         Vice President














By:  /s/ Jeffrey Lee   
        Name: Jeffrey Lee
        Title: Treasury Manager
GUARANTORS:


PEGASYSTEMS WORLDWIDE INC.






By: :___Efstathios Kouninis 
        Name: Efstathios Kouninis,
        Title Director














By:  /s/ Jeffrey Lee   
        Name: Jeffrey Lee
        Title: Treasury Manager
ANTENNA SOFTWARE, LLC


By: PEGASYSTEMS INC., its sole member






By: ____/s/ Kenneth Stillwell 
        Name: Kenneth Stillwell
        Title: Chief Financial Officer, Chief
         Administrative Officer and Senior
         Vice President









--------------------------------------------------------------------------------





              PNC BANK, NATIONAL ASSOCIATION,
              Individually and as Agent
              


              By:   /s/ T.J. O’Malley____________________
              Name:  T.J. O'Malley
              Title:  Vice President








--------------------------------------------------------------------------------



EXHIBIT A
TO SECOND AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JULY 22, 2020


A. The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):


1.Credit Agreement dated as of November 5, 2019 made by and among Pegasystems
Inc., (the “Borrower”), each of the Guarantors, and the Agent (the “Agreement”).


2.Amendment to Loan Documents dated as of February 18, 2020 made by and among
the Borrower, each of the Guarantors, and the Agent (the “First Amendment”).


3.Revolving Credit Note in the principal amount of $100,000,000.00 dated as of
November 5, 2019 executed by the Borrower in favor of the Agent (the “Note”).


4.Security Agreement dated as of November 5, 2019, by and between Borrower and
Agent (the “Borrower Security Agreement”).


5.Security Agreement dated as of November 5, 2019, by and among Pegasystems
Worldwide, Inc., Antenna Software, LLC and Agent (the “Guarantor Security
Agreement”).


6.Continuing Agreement of Guaranty and Suretyship dated as of November 5, 2019,
by and among Pegasystems Worldwide, Inc., Antenna Software, LLC and Agent (the
“Guaranty Agreement”).


7.Pledge Agreement dated as of November 5, 2019, by and between Borrower and
Agent (the “Borrower Pledge Agreement”).


8.Pledge Agreement (Bank Deposits) dated as of November 5, 2019, by and among
Borrower and Agent (the “Deposit Account Pledge Agreement”).


9.Deposit Account Control Agreement dated as of December 23, 2019, by and among
Borrower, Agent and Bank of America, N.A. (the “Deposit Account Control
Agreement”).


10.Patent, Trademark and Copyright Security Agreement dated as of November 5,
2019, by and between Borrower and Agent (the “Borrower PTC Agreement”).


11.Patent, Trademark and Copyright Security Agreement dated as of November 5,
2019, by and between Antenna Software, LLC and Agent (the “Guarantor PTC
Agreement”).


12.All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.


B. The Loan Documents are amended as follows:


1.Permitted Investments. Reference is made to Section 1.1 of the Agreement. The
definition of “Permitted Investments” contained in said Section 1.1 is hereby
deleted in its entirety and replaced with the following:





--------------------------------------------------------------------------------



         “Permitted Investments shall mean any of the following types of
investments, to the extent owned by the Loan Parties free and clear of all Liens
(other than Liens permitted pursuant to the Agreement): (i) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States (provided that the full faith and credit of the United States is pledged
in support thereof), any state, commonwealth or territory of the United States
or any agency or instrumentality thereof, having maturities of not more than
three (3) years from the date of acquisition thereof; (ii) time deposits,
certificates of deposit or bankers’ acceptances of, any commercial bank that is
a (a) Lender or (b) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof, the District of Columbia or the Commonwealth of Puerto Rico and is a
member of the Federal Reserve System, and in either case a domestic corporation
rated “A-1” (or the equivalent thereof) or better by S&P or “P-1” (or the
equivalent thereof) or better by Moody’s, in each case, with maturities of not
more than three (3) years from the date of acquisition thereof; (iii) senior
debt obligations including but not limited to variable or fixed rate notes,
bonds and commercial paper issued by a corporation rated “A-1” (or the
equivalent bond rating thereof) or better by S&P or “P-1” (or the equivalent
bond rating thereof) or better by Moody’s with maturities of not more than three
(3) years from the date of acquisition thereof; (iv) repurchase agreements
entered into by any Person with a bank or trust company (including any Lender)
issued by or fully guaranteed by the United States; (v) investments, classified
in accordance with GAAP as current assets of the Borrower, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions having capital of at least
$250,000,000, and the portfolios of which are limited such that 95% of such
investments are of the character, quality and maturity described in clauses (i),
(ii), (iii), and (iv) of this definition; and (vi) investments made under cash
management agreements with any of the Lenders.”


C. Conditions to Effectiveness of Amendment: The Agent’s willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:


1.Execution by all applicable parties and delivery to the Agent of this
Amendment (including the attached Consent).


2.Reimbursement by the Borrower to the Agent of the fees and expenses of the
Agent's outside counsel in connection with this Amendment.


3.All representations and warranties contained in the Loan Documents are true
and correct in all material respects on the date hereof (except for any
representation or warranty which expressly relates to an earlier date, in which
case such representation and warranty was true and correct as of such earlier
date).


4.No default or Event of Default shall have occurred and be continuing under the
Agreement or any of the other Loan Documents.








--------------------------------------------------------------------------------



CONSENT OF GUARANTOR


        Each of the undersigned guarantors (jointly and severally if more than
one, the “Guarantors”) consent to the provisions of the foregoing Amendment, any
and all documents executed in connection therewith, and all prior amendments (if
any) and confirms and agrees that (a) the Guarantors’ obligations under the
Guaranty shall be unimpaired by the Amendment; (b) as of the date hereof, the
Guarantors have no defenses, set offs, counterclaims, discounts or charges of
any kind against the Agent and/or the Lenders, their respective officers,
directors, employees, agents or attorneys with respect to the Guaranty; (c)
except as expressly modified by the foregoing Amendment, all of the terms,
conditions and covenants in the Guaranty remain unaltered and in full force and
effect and are hereby ratified and confirmed and apply to the Obligations, as
modified by the Amendment; and (d) the Guarantors are bound by the terms and
provisions of paragraph 5 of the Amendment. The Guarantors certify that all
representations and warranties made in the Guaranty are true and correct in all
material respects (except for any representation or warranty which expressly
relates to an earlier date, in which case such representation and warranty was
true and correct as of such earlier date).


        By signing below, the Guarantors agree that this Consent, the Guaranty,
the other Loan Documents, any amendments thereto and any other information,
notice, signature card, agreement or authorization related thereto (each, a
“Communication”) may, at the Agent’s option, be in the form of an electronic
record. Any Communication may, at the Agent’s option, be signed or executed
using electronic signatures. For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the Agent
of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format) for transmission, delivery
and/or retention. The Guarantor acknowledges and agrees that the methods for
delivering Communications, including notices, under the Guaranty and the other
Loan Documents include electronic transmittal to any electronic address provided
by any party to the other party from time to time.


        The Guarantors hereby confirm that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Guarantors, shall continue unimpaired and in full force and effect, shall cover
and secure all of the Guarantors’ existing and future Obligations to the
Lenders, as modified by this Amendment.


        The Guarantor ratifies and confirms the indemnification (if any) and
waiver of jury trial provisions contained in the Guaranty.


[signatures appear on following page]








--------------------------------------------------------------------------------





        WITNESS the due execution of this Consent as of the date of the
Amendment, intending to be legally bound hereby.
WITNESS:










By:  /s/ Jeffrey Lee   
        Name: Jeffrey Lee
        Title: Treasury Manager
GUARANTORS:


PEGASYSTEMS WORLDWIDE INC.






By:___Efstathios Kouninis 
        Name: Efstathios Kouninis,
        Title Director














By:  /s/ Jeffrey Lee   
        Name: Jeffrey Lee
        Title: Treasury Manager
ANTENNA SOFTWARE, LLC


By: PEGASYSTEMS INC., its sole member






By:____/s/ Kenneth Stillwell 
        Name: Kenneth Stillwell
        Title: Chief Financial Officer, Chief
         Administrative Officer and Senior
         Vice President





            





